COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


VCU HEALTH SYSTEM AUTHORITY
                                                                     MEMORANDUM OPINION *
v.     Record No. 2073-11-2                                               PER CURIAM
                                                                        FEBRUARY 7, 2012
SHERRY BROWN


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (James G. Muncie, Jr.; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellant.

                 No brief for appellee.


       VCU Health System Authority appeals a decision of the Workers’ Compensation

Commission finding that Sherry Brown sustained a compensable injury by accident arising out

of her employment when she repeatedly placed a morbidly obese patient’s foot onto the foot

pedal of a wheelchair while in a squatting position for a couple of minutes, which established a

work-related exertion that caused her injury. We have reviewed the record and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated

by the commission in its final opinion. See Brown v. VCU Health Sys. Auth., VWC File No.

VA000-0036-3696 (Sept. 26, 2011). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.